Case 2:19-cv-03870-RRM-RLM

BALSAM
ULAW FIRM.

Via ECF

Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Dear Judge Mann:

Document 21 Filed 02/26/20 Page 1 of 1 PagelD #: 92

Balsam Law Firm, PLLC P: +1.212.286.8899

315 Madison Avenue, Ste. 1306 F: +1.888.227.0711

New York, NY 10017 E: howie@balsamlawfirm.com
February 26, 2020

Re: Roberta Ludwig v. Marianne Tasker

Docket No.: 2:19-CV-03870 (RRM) (RLM)

Please allow this to serve as the party’s joint request for an enlargement of time to serve a letter
motion requesting either a settlement conference or mediation, which is currently due by February 28,
2020. It is anticipated that the party’s will elect to partake in a settlement conference or mediation.
However, certain discovery remains outstanding (ie. depositions) and upon information and belief, not
all of the parties recently added to this action have appeared. This is the party’s first request for an

extension on this matter.

Thank you in advance for your consideration.

HAB/nm
Cc: Shaun Malone, Esq. via ECF

BALSAMLAWFIRM.COM

Very truly yours,

Balsam Law mp

 
   

|

rer A. Balsam, Esq.
